Citation Nr: 0336866	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  97-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post right anterior cruciate ligament 
reconstruction and partial medial and lateral meniscectomy.

2.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome, prior to July 1, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral syndrome, from July 1, 1997.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to 
June 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Honolulu, Hawaii (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the issues currently on appeal.  
Under the VCAA, VA has a duty to notify a claimant of any 
specific information and evidence needed to substantiate and 
complete a claim.  Further, VA must tell a claimant what 
specific part of that evidence she must provide, and what 
specific part VA will attempt to obtain.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO attempted to provide this notice in a letter dated in 
April 2002.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and limited the 
veteran's time for response to 60 days.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) was misleading and detrimental to claimants 
whose claims were denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional due process matters, the RO 
must take this opportunity to inform the veteran that a full 
year is allowed to submit the additional information and/or 
evidence requested.  

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  By a letter dated in June 
2003, the veteran was notified that the Board had requested 
that the VA Medical Center in Honolulu, Hawaii schedule him 
for an examination.  A report of the VA examination conducted 
in August 2003, was thereafter associated with the claims 
file.  

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This regulation also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The Federal Circuit has, however, held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider evidence developed by the Board without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without obtaining a waiver from the 
claimant of such consideration by the agency of original 
jurisdiction.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the Board remand dated September 2000, the Board noted 
that 38 C.F.R. § 4.14 (2003) does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  As was discussed 
in the Board's January 1999 remand, the VA's Office of the 
General Counsel, in a precedent decision dated July 1, 1997, 
clarified that where a claimant has arthritis and instability 
of the knee, 38 C.F.R. § 4.71a (2003) authorizes multiple 
ratings under Diagnostic Codes 5003 and 5257 in order to take 
into consideration both limitation of motion and instability 
of the knee.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Moreover, the VA General Counsel has since held that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Codes 5260 
or 5261, or where there is probative evidence showing the 
veteran experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.45, 4.59 (2003).

In this regard, the Board notes that it is still unclear 
whether the RO fully considered the application of these 
provisions to the veteran's right knee.  As the veteran has 
limitation of motion and arthritis in the right knee, as 
indicated by medical evidence of record, such should be 
considered by the RO on remand.  The RO applied these 
provisions to the veteran's left knee, assigning a 10 percent 
disability evaluation effective July 1, 1997.  Apparently, 
the RO chose that date based, not on the date entitlement 
arose as evidenced by medical evidence, but rather on the 
July 1, 1997, publication date of the above-referenced 
VAOPGCPREC 23-97.  In this regard, the Board reiterates that 
precedent decisions by the VA General Counsel are 
clarifications and explanations of existing regulations for 
benefits available under current laws and regulations.  Such 
decisions do not represent actual changes in applicable law 
and, therefore, the RO may wish to reevaluate the effective 
date assigned.  

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio; Charles v. Principi, 16 Vet. 
App. 370 (2002); and PVA.  

2.  After completing the requested action, 
as wll as any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all legal authority, to 
include 38 C.F.R. §§ 4.14, 4.40, 4.45, 
DeLuca, VAOPGCPREC 23-97, and VAOPGCPREC 
9-98, and the pertinent evidence of 
record, to include the VA examination in 
August 2003 obtained by the Board.  

3.  If any issue on appeal remains denied, 
a supplemental statement of the case 
should be provided to the veteran and his 
representative, and they should be 
provided an adequate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review 
in accordance with the time limitation set 
forth under 38 U.S.C.A. § 5103.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

